(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
*967Por cuanto, los autos de esta apelación quedaron radicados en la Secretaría de esta corte el día 7 de enero de 1941 y el 4 de febrero el apelante solicitó una prórroga de treinta días para radicar su ale-gato la que le fué denegada el día 7 del mismo mes por haber ven-cido el 17 de enero de 1941 el término que tenía el apelante para radicarlo;
Por cuanto, el apelado el 10 de abril de 1941 radicó una moción solicitando la desestimación del recurso por no baber el apelante ra-dicado su alegato, a cuya moción el apelante no ha hecho oposición alguna;
Por cuanto, celebrada la vista de dicha moción sólo compareció el abogado del apelado y la sometió por sus méritos;
Por tanto, vistos los autos del caso y las reglas 42 y 62 del Re-glamento, de este tribunal, se desestima el recurso.
(e) FALTA DE JURISDICCIÓN